Citation Nr: 0336496	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-07 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from August 1945 to 
November 1946.

This appeal originates from a June 2001 rating decision in 
which the RO increased the veteran's evaluation for bilateral 
pes planus from 0 to 10 percent disabling, effective February 
2, 2001.  The veteran submitted a notice of disagreement with 
the assigned rating in October 2001, and a statement of the 
case was issued in May 2002.  The veteran perfected his 
appeal to the Board of Veterans' Appeals (Board) with the 
filing of a substantive appeal in June 2002.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran's service-connected bilateral pes planus has 
been productive of pain on manipulation and use of the feet 
and no other significant symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 5276, 
5284 (2003).





I.  Duties to Inform and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)).  The VCAA and its implementing regulations 
essentially eliminate the concept of the well-grounded claim.  
38 U.S.C.A. § 5.107(a); 38 C.F.R. § 3.102.  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R.§ 3.159(c).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal, as all notification and development action 
needed to render a fair decision on this claim has been 
accomplished.

As evidenced by the May 2002 statement of the case (SOC), the 
appellant has been furnished the pertinent laws and 
regulations governing the claim and the reasons for the 
denial.  Hence, the Board finds that he has been given notice 
of the information and evidence needed to substantiate the 
claim and has been afforded opportunities to submit such 
information and evidence.  The Board also finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA, has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (addressing the duties imposed by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  In a letter dated in 
March 2001, the RO informed the veteran of the necessity of 
providing medical evidence to support his claim and enclosed 
VA Forms 21-4142 "Authorization for Release of 
Information".  The RO also informed the veteran that he 
could obtain the medical records himself and send them to the 
RO.  Subsequently, in the June 2002 substantive appeal, the 
veteran informed the RO that he received medical care at the 
VA Medical Center (VAMC) in Syracuse, New York.  VA treatment 
records from the Syracuse VAMC were thereafter submitted to 
the RO.  In addition, the RO provided the veteran with notice 
of VCAA duty to assist requirements in the March 2001 letter 
and the May 2002 statement of the case.

The Board also finds that all necessary development has been 
accomplished.  As indicated above, the RO has made reasonable 
and appropriate efforts to assist the appellant in obtaining 
the evidence necessary to substantiate his claim, to include 
obtaining VA outpatient records.  In addition, the RO 
afforded the veteran a VA examination in April 2001.  
Moreover, the Board points out that neither the appellant nor 
his representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that is 
necessary for a fair adjudication of this claim that has not 
been obtained.

Under these circumstances, the Board finds that adjudication 
of this claim on appeal at this juncture, without directing 
or accomplishing any additional notification and or 
development action, poses no risk of prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The claim is ready to be considered on the merits.

II.  Factual Background

A December 2000 VA outpatient progress note shows that the 
veteran was seen for a routine follow-up visit.  Findings 
with respect to his feet showed that they were without pedal 
pulses, had no lesions, and had good color and temperature.  
Sensation was intact to monofilament.

In February 2001, the veteran filed a claim that the RO 
construed as including a request for an increased rating for 
his service-connected bilateral pes planus.  On this claim, 
the veteran indicated that he had been given special shoes 
for his foot problems.

A March 2001 VA outpatient record similarly shows that the 
veteran's feet were without pedal pulses.  They also show 
that his feet had good temperature and color and no lesions.  
Sensation was intact to monofilament.

During a VA examination in April 2001, the veteran reported 
experiencing severe pain in both feet.  He said he had been 
placed in rigid arch supports which made his condition 
significantly worse.  He added that he could not stand for 
any length of time and could not walk through a local 
shopping mall without having to sit down.  He said that 
sitting down caused his feet to become painful when standing 
up again.  He remarked that he was unable to walk in his bare 
feet and that his feet were very, very sore when first 
getting up in the morning.  On examination the veteran 
ambulated without significant limp.  He walked with a 
flatfooted type of gait.  He was noted to be very reticent to 
push off in the gait pattern and his feet tended to slap when 
he walked.  Inspection of both feet revealed a moderate 
bilateral pes planus.  Heel cords did not deviate laterally, 
significantly.  The forefoot deviated slightly into valgus 
bilaterally.  There was aberrant sensation of the toes, but 
good sensation to the foot.  There was tenderness on 
palpation of the mid arch reaching bilaterally and exquisite 
tenderness on palpation of the plantar surface of both heels.  
Passive manipulation of the forefeet caused heel discomfort.  
The veteran had good stability in both ankles on stress 
examination.  He could dorsiflex both ankles to 5 degrees and 
plantar flex 30 degrees.  There was a palpable spur at the 
lateral aspect of the subtalar joint bilaterally.  The 
veteran was diagnosed as having bilateral calcaneal spurs, 
bilateral pes planus of moderate severity and bilateral 
plantar fascitis.  X-rays of the feet were negative except 
for prominent bilateral calcaneal spurs.  There was no 
evidence of osteomyelitis.  The examiner noted that the 
examination was conducted during a period of quiescent 
symptoms and that symptoms elicited from the veteran were 
compatible with the diagnosis.  He added that during flare-up 
of symptoms which would occur with varying frequency, the 
physical findings of the examination could be significantly 
altered and that quantification of such changes would require 
examination during a flare-up.

Findings on a June 2001 VA outpatient progress record shows 
that the veteran's feet had good pulses with good temperature 
and color.  There were no lesions and sensation was intact to 
monofilament.

In June 2001, the RO increased the veteran's evaluation for 
his service-connected pes planus from 0 to 10 percent 
disabling.

In asserting entitlement to a higher than 10 percent 
evaluation, the veteran stated, in October 2001, that he was 
in constant pain and his feet were frequently swollen.

An October 2001 VA outpatient progress note reflects the 
veteran's complaint of foot problems, along with a notation 
that the condition was chronic and had not recently changed.  
Findings revealed an abnormal foot examination as evidenced 
by diminished sensation and/or diminished pedal pulses; 
however, condition of the feet was stable and a podiatry 
referral was not indicated.  Findings included sensation that 
was intact to monofilament, normal color and temperature, and 
no lesions.  The veteran was assessed as having chronic foot 
pain and was referred to orthotics pursuant to his request 
for new orthotics.

In the June 2002 substantive appeal, the veteran said that he 
had trouble walking any distance and that the condition was 
"very disabling".  

III.  Analysis

The veteran's bilateral pes planus is rated under Diagnostic 
Code 5276 for flatfeet.  Under this code, a noncompensable (0 
percent) rating is warranted for flatfeet that is mild, with 
symptoms relieved by built-up shoe or arch support.  A 10 
percent rating is warranted for moderate flatfeet, with 
weight-bearing line over or medial to great toe, inward 
bowing of the tendo achillis, pain on manipulation and use of 
the feet, bilateral or unilateral.  A 30 percent rating is 
warranted for bilateral flat feet that is severe, with 
objective evidence of marked deformity (pronation, abduction, 
etc), pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's level 
of impairment resulting from his bilateral pes planus is 
appropriately evaluated at 10 percent for moderate impairment 
under Code 5276.  In short, notwithstanding his assertions, 
he simply does not meet the criteria for the next higher, 30 
percent, evaluation under the applicable diagnostic code. 

In this regard, VA examination in April 2001-conducted in 
connection with the increased rating claim-revealed no 
evidence of marked deformity, indication of swelling on use 
or characteristic callosities.  Although the veteran has 
asserted that his feet are frequently swollen, neither the 
April 2001 examination report nor the VA outpatient progress 
notes, dated in 2000 and 2001, evidence swelling.  As to 
callosities, the progress notes are consistent in finding no 
lesions.  As indicated above, the April 2001 examiner 
assessed the veteran as having pes planus of moderate 
severity.  (Parenthetically, the Board notes that, although 
the April 2001 examiner also diagnosed bilateral calcaneal 
spurs and bilateral plantar fascitis as secondary to foot 
injury in service, these conditions, diagnosed independently 
of the veteran's bilateral pes planus, provide no basis for a 
higher evaluation for pes planus).  The Board also notes that 
the VA outpatient treatment records likewise present no basis 
for any higher evaluation.  These records consistently note 
that the veteran had chronic foot pain and absent pedal 
pulses, but that his feet also had good color and 
temperature, intact sensation to monofilament and no lesions.  
According to record of outpatient treatment in October 2000, 
subsequent to the April 2001 examination, the veteran's feet 
were stable and a podiatry referral was not indicated at that 
time.  

Both the medical evidence and the veteran's statements 
reflect that the veteran's predominant symptom of his 
service-connected pes planus is foot pain.  The veteran 
specifically has remarked that he is in pain most of the time 
and has trouble walking any distance without resting.  
Indeed, VA outpatient records dated in 2001 note that he has 
chronic foot pain, and the April 2001 examination report 
contains findings of tenderness on palpation of the mid arch 
reaching bilaterally, exquisite tenderness on palpation of 
the plantar surface of both heels, and heel discomfort on 
passive manipulation of the forefeet.  With this said, the 
veteran's complaints and findings of foot pain have been duly 
noted and are properly reflected in the current 10 percent 
evaluation for overall moderate impairment reflective of pain 
on manipulation and use of the feet.  In fact, the April 2001 
examiner, after taking into consideration all of the 
findings, including exquisite tenderness of the veteran's 
feet, assessed the veteran's pes planus as moderate in 
degree.  Although he surmised that flare-up of symptoms would 
occur with varying frequency and could significantly alter 
the physical findings, he was unable to quantify such 
changes.  This statement, without more, is not sufficient to 
support a higher evaluation.  

Clearly, the Board has considered the veteran's complaints.  
However, in view of the examination findings and those noted 
in VA outpatient records, the Board finds that the medical 
evidence does not support the next higher, 30 percent, 
evaluation for severe impairment under Diagnostic Code 5276, 
the appropriate diagnostic code for evaluating his 
disability.  

For the foregoing reasons, the Board must conclude that the 
claim for an increased rating must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

The claim for an evaluation in excess of 10 percent for 
bilateral pes planus is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



